 Case 19-01253                 Doc 10-2 Filed 09/18/19 Entered 09/18/19 11:19:40                       Desc Main
                                  Document Motion to Amend Page 1 of 2


Official Form 420A (Notice of Motion or Objection) (12/16)




                             United States Bankruptcy Court
                                                   Northern District of Iowa

In re Second Progression LLC                                                            )
                                                             Debtor                     )
                                                                                        )
                                                                                        )
                                                                                        ) Case No.
                                                                                        ) _19:01253_
Address         600 3rd Ave.                                                            )
                 Cedar Rapids, Iowa 52401                                             )
                                                                                      ) Chapter 11
Employer's Tax Identification (EIN) No(s).(if any): XX-XXXXXXX                        )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )



NOTICE OF MOTION TO AMEND THE CHAPTER 11 CASE TO A CHAPTER 7.



The Debtor’s Chapter 11 case was filed as a Chapter 11 by mistake to a Chapter 7 Case as originally

intended. The Debtor’s sister Company, Second Succession, LLC, filed a Chapter 7 Case in this Court

on September 13, 2019 as Case Number 19:01272. A Voluntary Petition for Chapter 7 relief is attached

to this filing as well as a Creditor Matrix and a list of the 20 Largest Creditors.




Date: __9/18/2019_______                                              Signature: s/Mark Critelli ________
                                                                      Name: _Mark Critelli ____________
                                                                      Address: 2924 104th Street


                                                                       Urbandale, Iowa 50322


                                                                       Phone (515) 255-8750


                                                                       Email: Critelllawfirm@gmail.com
Case 19-01253   Doc 10-2 Filed 09/18/19 Entered 09/18/19 11:19:40   Desc Main
                   Document Motion to Amend Page 2 of 2
